DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 11, 13, 14 and 17, the phrase “preferably” renders these claims vague and indefinite in as much as it is not known if the features following these “preferably” clauses are a required limitation of the claim or not.  Please note that preferences and examples are properly set forth in the specification (but not in the Applicants’ claims).
In claims 8, 15 and 16, the phrase “in particular” renders these claims vague and indefinite in as much as it is not known if the features following these “in particular” clauses are a required limitation of the claim or not.  Please note that preferences and examples are properly set forth in the specification (but not in the Applicants’ claims).

Allowable Subject Matter
The international examiner has allowed all of the Applicants’ claims over the prior art of record in his/her Written Opinion associated w/ PCT/EP2019/054985 (i. e. the Applicants’ parent application).  No further comment regarding this Written Opinion is deemed necessary by the U. S. examiner.
	The search of the U. S. examiner produced US 2017/0341022 A1, which describes a method for abating the emissions of at least NOx out of an exhaust gas that may be emitted from a steel manufacturing plant by utilizing an exhaust gas treatment system that includes a SCR unit and also an oxidation catalyst (please note at least paragraph number 1, the claims and also the abstract in this US 2017/0341022 A1).  However, there is no teaching, suggestion or motivation provided in this US 2017/0341022 A1 to modify their method or system by also including a photooxidation step (in the manner embraced in the scope of at least the Applicants’ independent claims).  Additionally, this US 2017/0341022 A1 also does not seem to teach or suggest that the gas being treated also contains volatile organic compounds and/or amines (as embraced in the scope of at least the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided w/in this US 2017/0341022 A1 reference (or any of the other prior art of record).  In conclusion, all of the Applicants’ claims are allowed over the prior art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
	WO 2018/099243 A3; KR 101634649 B1; KR 2001017297 A and also U. S. Pat. 7,348,288 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736